Citation Nr: 1427263	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an effective date earlier than February 2, 2010, for the assignment of a 20 percent rating for lumbar degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 20 percent for right knee laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 1995 and February 2000 to March 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board will first discuss the procedural history of this matter and the appeals currently on appeal.  In pertinent part, the July 2007 rating decision granted service connection for lumbar degenerative disc disease and assigned a 10 percent rating, effective April 1, 2007.  The Veteran filed a notice of disagreement with the assigned rating in August 2007 and was provided a statement of the case in October 2008.  The Veteran perfected her appeal with a November 2008 VA Form 9.  In a May 2010 rating decision, the RO increased the Veteran's disability rating for lumbar degenerative joint disease to 20 percent, effective February 2, 2010.  The Veteran filed a notice of disagreement with the effective date of the increase in July 2011.  As this disagreement arises from the original grant of service connection in July 2007, the issue is properly before the Board.    

The July 2007 rating decision also granted service connection for right knee degenerative joint disease and assigned a 10 percent rating, effective April 1, 2007.  The Veteran filed a notice of disagreement in August 2007 and was provided with a statement of the case in October 2008.  The Veteran perfected her appeal with a November 2008 VA Form 9.  In the May 2010 rating decision the RO granted a separate 10 percent evaluation for right knee degenerative joint disease based on instability, effective December 17, 2008.  The Veteran filed a notice of disagreement with both the rating and the effective date of the award in June 2011.  In a November 2012 rating decision, the RO increased the Veteran's rating for right knee laxity to 20 percent, effective April 1, 2007.  While the Veteran has not submitted a substantive appeal in regards to her separate service-connected right knee degenerative joint disease based on instability/right knee laxity, the Board finds that the Veteran's disagreement arises from the original grant of service connection for a right knee disability.  Furthermore, as the November 2012 increase does not constitute a full grant of the benefit sought on appeal, the issue is still before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the Veteran filed a notice of disagreement for the denial of dependency and service connection for PTSD.  However, these claims were granted in October 2008 and August 2012 rating decisions, respectively.  As such, the issues are not before the Board.  

The Veteran testified at a Travel Board hearing in March 2014.  A copy of that transcript has been associated with the claims file.  Additionally, the Veteran's Law Judge, the Veteran, and the Veteran's representative confirmed that the issues before the Board were entitlement to an earlier effective date for lumbar degenerative disc disease and entitlement to a higher initial rating for right knee laxity.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals the March 2014 hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an initial rating in excess of 20 percent for right knee laxity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a low back disability was received on February 7, 2007, prior the Veteran's separation from active service on March 31, 2007.  

2.  Resolving all reasonable doubt in the Veteran's favor, since April 1, 2007, the effective date of service connection, the Veteran's service connected lumbar degenerative joint disease has met the criteria for a 20 percent rating. 


CONCLUSION OF LAW

The criteria for an effective date of April 1, 2007, for the assignment of a 20 percent rating for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable determination, no discussion of VCAA compliance is needed at this time.

Analysis

The Veteran contends that the effective date for a 20 percent evaluation for lumbar degenerative disc disease should be April 1, 2007, one day following her separation from active service.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2013).

Importantly, 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) provide that, if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Here, the Veteran's date of separation from active duty is March 31, 2007, and the Veteran filed her claim on February 7, 2007.  Thus, as the Veteran filed her claim for disability before her discharge from service, the earliest possible effective date she may receive is April 1, 2007, the day following her separation from service.  

The Veteran's lumbar degenerative disc disease is evaluated under Diagnostic Code 5243 for impairment due to intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2013).  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.
For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 225 degrees; or, muscle spasm, guarding or localized tenderness no resulting in an abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Veteran was afforded a VA examination in March 2007.  The Veteran reported symptoms of stiffness, pain, muscle spasms, and reduced range of motion.  The Veteran reported that the pain was constant, burning, aching, and cramping.  She reported that the pain was elicited by physical activity, and prolonged sitting, standing, lying, or walking.  The Veteran reported that her condition did not cause incapacitation.  The examiner noted that the functional impairment was difficulty with bending over or lifting heavy objects.  

On physical examination, there was no evidence of radiating pain on movement.  Muscle spasms were absent.  Lumbar tenderness was noted, straight leg testing was negative on the right and left, and there was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion 0 to 90 degrees with pain at 90 degrees.  Extension, right and left lateral flexion, and right and left rotation were 0 to 30 degrees.  The examiner noted that the joint function of the spine was additionally limited by the following on repetitive use; pain, fatigue, weakness, lack of endurance, and pain as the major functional impact.  The examiner noted that the above limited the joint function by zero degrees.  The examiner also noted normal head position with symmetry and symmetry of spinal motion with normal curvatures of the spine.  The examiner also noted there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

VA treatment records dated February 2008 to April 2010 show that the Veteran was treated for her back pain.  An August 2008 VA treatment record shows that the Veteran was referred to a chiropractor for her back pain.  Another August 2008 VA treatment record shows that the Veteran reported flares of pain a few times per year but they appeared to be more frequent and longer.  The Veteran reported that the most recent was in late July of that year and lasted for a couple of weeks.  The Veteran also reported that she felt like her back spasms.  An August 2009 treatment record shows that the Veteran presented with an exacerbation of back pain after bending to pull up her nylons.   The Veteran reported pain with sitting too long and changing position from sitting to standing.  

On her November 2008 Form 9, the Veteran reported that the impact of her back pain makes it difficult to sit or stand for any extended period of time.  The Veteran also reported that her pain limits any activity that requires her to bend over for more than a few moments.  

In a December 2008 statement, a private chiropractor reported that the Veteran's back condition had worsened to the point where she needed chiropractic care on a more frequent basis to deal with exacerbations of pain that cause her to become unproductive.  

The Veteran was afforded another VA examination in February 2010.  The Veteran reported limitation in walking because of her spine and right knee conditions.  The Veteran reported that on average she can walk 50 yards in five minutes.  The Veteran denied falls due to her spine condition.  The Veteran reported symptoms of stiffness, fatigue, spasms, and decreased motion.  The Veteran denied paresthesia and numbness.  The Veteran reported weakness of the legs and spine.  The Veteran reported that the pain occurs once a month and each time last 2 to 14 days.  The Veteran reported that the pain is severe and can be exacerbated by physical activity or comes spontaneously.  The Veteran reported that at the time of the pain she can function with medication.  The Veteran reported that during flare-ups she experiences functional impairment which is described as decreased bending, moving, and twisting.  She reported that in the prior 12 months she had not had any incapacitation.  The Veteran also reported overall functional impairments of inability to do normal daily household activities that require bending, twisting, or increased moving secondary to pain a limitation of movement.  

On physical examination there was no evidence of radiating pain on movement.  Muscle spasms were present and described as general increased paravertebral spasms.  The muscle spasms produced an abnormal gait.  There was no tenderness noted.  There was guarding of movement which was described as increased lumbar spine.  The spinal contour was preserved with guarding that produced an abnormal gait.  The examination did not reveal any weakness.  Muscle tone was abnormal with increased general tone.  Musculature was abnormal with increased general spasms.  There was negative right and left leg raising and negative Lasegue's sign.  There was no atrophy present in the limbs and there was no ankylosis of the thoracolumbar spine.  

Range of motion testing revealed flexion to 88 degrees, with pain at 78 degrees.  Extension was to 25 degrees with pain at 25 degrees.  Right lateral flexion was to 30 degrees with pain at 25 degrees.  Left lateral flexion was to 25 degrees with pain at 25 degrees.  Right and left rotations were to 20 degrees with pain at 20 degrees.  After repetitive motion, flexion was to 78 degrees, extension and right and left lateral flexion was to 25 degrees, and right and left rotation was to 20 degrees.  The examiner noted that there was no additional degree of limitation.  The examiner also noted that the joint section of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Additionally, inspection of the spine revealed normal head position with asymmetry in appearance and positive scoliatic movement.  There, was symmetry of spinal motion with abnormal curves of the spine, or scoliosis.  

In a July 2011 statement the Veteran reported that she was seen by a chiropractor at VA expense 12 times between August 2008 and July 2009 for her low back disability, as well as numerous times at her own expense.  She also reported that she had at least two or three episodes during this time where she was incapacitated for approximately 12 days each.  

At the March 2014 Board hearing, the Veteran testified that the March 2007 VA examination was significantly different than the February 2010 VA examination.  The Veteran reported that the doctor seemed to just be reading off the checklist.  The Veteran also reported that she could not remember if the March 2007 VA examiner took measurements.  The Veteran reported that the February 2010 VA examiner conducted a much more thorough examination.  The Veteran also reported that at the February 2007 VA examination, she extended herself more than she would on a normal basis because she was trying to cooperate with the doctor.  The Veteran asserted that the she was granted the increased rating after the February 2010 VA examination because the examiner conducted a more thorough examination.  The Veteran also reported that her back condition from the time that she retired to the time of the first VA examination was essentially the same.  The Veteran reported that these manifestations included severe pain.  The Veteran reported that when her back is really bad she has to lie in bed and cannot work.  The Veteran also reported that she does not have pain that radiates to the lower extremities but that the pain tends to be localized in her lower back.  The Veteran also reported pain and tightness, "like a muscle spasm type of pain".  

The Board also notes that in the November 2012 rating decision concerning the Veteran's right knee disability, the RO noted that while there was no specific evidence that the examination was faulty, the evidence seen before and after the examination of the Veteran's right knee lead to the conclusion that the March 2007 examination was not a thorough examination.  

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar degenerative disc disease has met the criteria for a 20 percent rating since April 1, 2007, the date of service connection.  The Board finds the Veteran's reports that her back has been essentially the same since her retirement to be both competent and credible.  The Board also finds the Veteran's ongoing treatment for her back from both VA facilities and private chiropractors to be additional evidence that her back condition has been essentially the same since her separation from active duty.  Finally, the Board finds it particularly persuasive that the November 2012 rating decision concluded that the March 2007 VA examination was not a thorough examination in regards to the right knee.  While the Board has no evidence that the examination was not thorough in regards to the Veteran's back, the Board finds that the question of thoroughness, taken together with the other evidence of record, leaves the evidence in relative equipoise as to whether the Veteran's lumbar degenerative disc disease met the criteria for a 20 percent rating from the date of service connection.  As such, an effective date of April 1, 2007, for the assignment of a 20 percent rating for lumbar degenerative disc disease is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An effective of April 1, 2007, for an award of a 20 percent disability rating for lumbar degenerative disc disease is granted.  


REMAND

The Board notes that the Veteran was last afforded a VA examination to assess the severity of her right knee laxity in February 2010, over 4 years ago.  As such, the Veteran should be afforded a new VA examination to determine the current severity of her right knee laxity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated her for her right knee laxity.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of her service connected right knee laxity.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. The Veteran is hereby notified that it is her responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  

4. After the development above has been completed, readjudicate the Veteran's claim.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time of which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


